ERVIN, Justice.
A petition for certiorari filed by Cruz Martinez, the claimant, asking us to review an order of the Florida Industrial Commission reversing an order of a Deputy Commissioner awarding claimant certain workmen’s compensation benefits has been heard on oral argument and the record studied. We find no basis for sustaining the Full Commission’s order. The Deputy’s order contains adequate findings of fact that are supported by competent substantial evidence which accords with logic and reason.
*646The claimant, a car-p.enter, was at work on a construction project when he sustained a compensable injury by being struck on the head by a falling metal pipe. He was hospitalized ■ and given medical treatment for a concussion and post-concussion syndrome. He has headaches and feels pressure in his head as a result of the accident and is continuing to receive treatment. At the time of his injury his weekly wage was $148.00.
When claimant returned to his employment with the Respondent employer, his headaches increased in intensity due to loud noises from construction equipment used on the project. Because of this he had to terminate such employment and secure employment with another contractor at reduced wages. The type of work is essentially the same on both jobs; however, the environment of his new job is relatively free of loud noises and his headaches are greatly minimized. Except for the headaches caused by loud noises, it appears that claimant would not have quit his job with the Respondent employer and secured another, quieter job at reduced wages. His average weekly wage in his new job is $110.00.
The foregoing facts are not in serious dispute and support the Deputy’s findings and conclusion with respect to the claimant’s impairment of his wage earning capacity. The Deputy’s order meets the essential requirements of law set forth in United States Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951).
Accordingly, the order of the Full Commission is quashed with directions that the order of the Deputy Commissioner be reinstated.
It is so ordered.
THORNAL, C. J., and THOMAS, DREW and HOBSON (Ret.), JJ., concur.